1
     Brittany Woodman, Esq.
2    Nevada Bar No. 15352
     THE VERSTANDIG LAW FIRM, LLC
3    261 Whitewater Village Court
     Henderson, NV 89012
4    Telephone: 301-444-4600
     Facsimile: 301-576-6885
5    Email: britt@mbvesq.com
6

7
     Karen S. Vladeck*
     Katherine P. Chiarello*
8    WITTLIFF CUTTER PLLC
     1803 West Avenue
9    Austin, TX 78703
     Telephone: 512-649-2434
10   Fax No.: 512-960-4869
     Email: karen@wittliffcutter.com
11         katherine@wittliffcutter.com

12   *pro hac vice pending
13   Attorneys for Defendants
     ALLIANCE ABROAD GROUP, LC; ALLIANCE
14   ABROAD GROUP INTERNATIONAL, LLC AND
     ALLIANCE ABROAD GP, LLC
15

16
                                UNITED STATES DISTRICT COURT

17                                    DISTRICT OF NEVADA
18   MELANIE MALINGIN,                            Case No.: 2:19-cv-01812-RFB-NJK
19                 Plaintiff,
20                                                STIPULATION AND ORDER TO
     vs.
21
                                                  EXTEND TIME TO RESPOND TO
     ALLIANCE ABROAD GROUP, LP;                   PLAINTIFF’S OPPOSITION TO
22   ALLIANCE ABROAD GROUP                        DEFENDANT’S MOTION TO DISMISS
     INTERNATIONAL, LLC; ALLIANCE                 AND COMPEL ARBITRATION (ECF
23                                                NO. 20)
     ABROAD GP, LLC; CLARK COUNTY
24   SCHOOL DISTRICT; DOES 1-10; AND ROE
     CORPORATIONS 11-20, INCLUSIVE,               (FIRST REQUEST)
25
                   Defendant
26

27
            IT IS HEREBY STIPULATED AND AGREED between counsel for Plaintiff Melanie

28
     Malingin (“Plaintiff”) and Defendant Alliance Abroad Group, LP, Defendant Alliance Abroad
1
     Group International, LLC and Defendant Alliance Abroad GP, LLC (“Defendants” or “Alliance”)
2
     as follows:
3
            WHEREAS, on or about September 23, 2019, Plaintiff filed in the Eighth Judicial District
4
     Court a Complaint (the “Complaint”), which was assigned Case No. A-19-802399-C (the
5
     “Lawsuit”);
6
            WHEREAS, on or about October 3, 2019, Plaintiff served Alliance with the Complaint;
7
            WHEREAS, Defendant Clark County School District filed a Notice of Removal with the
8
     United States District Court, District of Nevada (ECF No. 1);
9
            WHEREAS, Defendants’ Alliance filed its Motion to Dismiss and Compel Arbitration
10
     (the “Motion to Dismiss”, ECF No. 9) on or about October 23, 2019;
11
            WHEREAS, Defendant’s responsive pleading originally due on November 6, 2019, was
12
     extended via a stipulation and order between the parties for fourteen (14) days through November
13
     20, 2019, for Plaintiff to respond to the Motion to Dismiss;
14
            WHEREAS, on or about November 20, 2019, Plaintiff filed in the Eighth Judicial District
15
     Court the Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss and Compel
16
     Arbitration (the “Opposition”);
17          WHEREAS, Defendants’ reply brief is currently due by November 27, 2019;
18          WHEREAS, due to scheduling conflicts, the Parties agree to an additional fourteen (14)
19   day extension through December 6, 2019, for Plaintiff to respond to the Motion to Dismiss; and,
20

21

22

23

24

25

26

27

28
1
            WHEREAS, this is the first request for an extension regarding the filing of Defendants’
2
     response to Plaintiff’s Opposition to Defendants’ Motion to Dismiss, which is made in good faith,
3
     not for purposes of delay, and neither party is prejudiced by this extension.
4
     Dated: November 26, 2019                      Dated: November 26, 2019
5
                                                   Respectfully submitted,
6    Respectfully submitted,
     By: _/s/ Christian Gabroy___                  By: /s/ Brittany Woodman
7    Christian Gabroy, Esq.                        Brittany Woodman, Esq.
     District at Green Valley Ranch                261 Whitewater Village Court
8    The District at Green Valley Ranch            Henderson, NV 89012
9
     170 South Green Valley Parkway,               Telephone: 301-444-4600
     Suite 280                                     Facsimile: 301-576-6885
10   Henderson, Nevada 89012                       Email: britt@mbvesq.com
     Fax: (702) 259-7704
11

12
     Attorneys for Plaintiff                       Karen S. Vladeck*
                                                   Katherine P. Chiarello*
13                                                 WITTLIFF CUTTER PLLC
                                                   1803 West Avenue
14                                                 Austin, TX 78703
15
                                                   Telephone: 512-649-2434
                                                   Fax No.: 512-960-4869
16                                                 Email: karen@wittliffcutter.com
                                                          katherine@wittliffcutter.com
17

18
                                                   Attorneys for Defendants
                                                   ALLIANCE ABROAD GROUP, LC; ALLIANCE
19                                                 ABROAD GROUP INTERNATIONAL, LLC
                                                   AND ALLIANCE ABROAD GP, LLC
20

21
                                                   *pro hac vice pending

22                                                                IT IS SO ORDERED.
23
                                                       ________________________________
24                                                     RICHARD    F. BOULWARE, II
                                                         _________________________________
25                                                     UNITED STATES DISTRICT JUDGE
                                                          UNITED STATES MAGISTRATE JUDGE
26                                                      DATED this 26th day of November, 2019.

27
                                                           Dated:________________________

28
